Citation Nr: 1816942	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-41 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from June 1975 to June 1979 and from December 1983 to October 1984.  He died in October 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Louisville, Kentucky.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2006 rating decision denied a claim of entitlement to service connection for the cause of the Veteran's death.  The appellant did not timely appeal the denial and new and material evidence was not submitted within one year of notice of the rating decision.

2.  Evidence received since the August 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  Evidence received since the August 2006 rating decision is new and material and the claim is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105.  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The appellant seeks to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  The Veteran's death certificate identified prostate cancer as the immediate cause of death but no additional underlying or contributing causes were identified.  In August 2006, the RO denied a claim for service connection for the cause of the Veteran's death on the basis that service treatment records did not show that prostate cancer had been diagnosed in service or within one year following separation from service; that there was no evidence indicating that the Veteran had been exposed to herbicides; and that there was no evidence indicating a relationship between alleged exposure to aircraft fuels and chemicals and prostate cancer.  Although notified of the denial by a letter dated from September 2006, the appellant did not appeal and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.

In July 2010, the appellant attempted to reopen the claim.  No evidence was submitted, however, and so a November 2010 rating decision denied the petition to reopen the claim.  Thereafter, in October 2011, within one year of notice of the denial, the appellant submitted an article from the Environmental Protection Agency which indicated that there was limited association between Trichloroethylene (TCE) and various types of cancer, including prostate cancer.  The appellant now claimed that the Veteran's prostate cancer developed as a result of his exposure to contaminated water at Camp Lejeune in North Carolina.  Accordingly, in December 2012, the RO reopened but denied the claim.  Following the appellant's request for reconsideration, the RO denied the claim once more in August 2013.  The appellant then timely appealed this denial.

The Board finds that the evidence of record received since the August 2006 rating decision is new and material.  This evidence relating exposure to TCE to the possible development of prostate cancer addresses an alternative theory of entitlement to service connection, which, as discussed below, has triggered VA's duty to assist.  As such, the evidence is new and material and the claim is reopened.  In addition, as the November 2010 and December 2012 rating decisions did not become final and the August 2013 rating decision was appealed, the Board finds that the present appeal arises from the July 2010 claim to reopen.
ORDER

The application to reopen the claim of service connection for the cause of the Veteran's death is granted.


REMAND

As alluded to above, the appellant has presented a number of theories as to how the Veteran's military service is related to his prostate cancer and therefore caused his death.  She claims (1), that he was exposed to solvents such as TCE from drinking contaminated water at Camp Lejeune; (2), that he was exposed to Agent Orange, an herbicide agent presumptively linked to the development of prostate cancer, at Subic Bay, Philippines and at "Upper MAU Camp" in New Zealand; (3), that he was exposed to various carcinogenic chemicals, again including TCE, as a result of working as a helicopter mechanic; and (4), that he was exposed to "contamination at El Toro."  

Initially, as to the appellant's claim that the Veteran was exposed to herbicide agents including Agent Orange, VA's Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, 1.H.7.a, sets forth procedures for the verification of herbicides in areas outside the Republic of Vietnam, Thailand or the Korean Demilitarized Zone.  In this case, in April 2006, the RO attempted to verify the appellant's contention that the Veteran was exposed to herbicide agents in New Zealand at the "Upper MAU Camp" by submitting a Personal Information Exchange System (PIES) request.  The RO made another request later that same month requesting clarification as to whether the Veteran had been exposed to herbicides at Subic Bay.  It does not appear, however, that the RO ever received a response that specifically responded to these contentions.  See June 2006 request for information; June 2006 email.  In light of this, development consistent with the M21-1 should be undertaken, to include contacting the Compensation and Pension Service and the JSRRC regarding the transportation, storage and use of herbicides in Subic Bay and at Upper MAU Camp in New Zealand and the Veteran's potential exposure to Agent Orange at these locations.  The Board acknowledges that most of the Veteran's service treatment and personnel records have been copied from microfiche into an electronic format and are difficult to read if not illegible.  In determining whether the Veteran had such exposure, the AOJ should take this fact into account.

In addition, in a February 2014 notice of disagreement, the appellant contends that the RO failed to address the Veteran's claimed exposure to "contamination at El Toro service."  The Board acknowledges that the Environmental Protection Agency has indicated that the Marine Corps Air Station El Toro is a Superfund Site and was decommissioned in 1999 under the Base Realignment and Closure Act.  A total of 25 potentially contaminated areas were identified on the Air Station, including four landfills suspected of containing both hazardous and solid waste, and other areas where polychlorinated biphenyls (PCBs), battery acids, leaded fuels, and other hazardous substances were suspected of being dumped or spilled.  A Remedial Investigation conducted by El Toro identified volatile organic compounds (VOCs), primarily TCE, in groundwater that migrated more than three miles off base.  See https://yosemite.epa.gov/r9/sfund/r9sfdocw.nsf/ ViewByEPAID/CA6170023208.  It does not appear that this contention has been developed.  As such, the AOJ should request that the appellant provide additional information as to the specific nature of the alleged contamination, to include the dates and locations of any claimed exposure.  The AOJ should undertake additional development as appropriate. 

As to whether the Veteran's prostate cancer was related to contaminated water at Camp Lejeune, in October 2012, a VA examiner opined that the Veteran's prostate cancer was not due to contaminated water at Camp Lejeune because the medical literature does not recognize exposure to those toxins as a risk factor.  The examiner further noted that the risk factors for the development of prostate cancer included age, ethnicity, family history, diet, and "obesity: statistically significant increase with elevated BMI (>40)," and that since the Veteran was 45 was he was initially diagnosed, he met one of those risk factors but not the others.

Thereafter, in November 2015, another VA examiner also concluded that the Veteran's prostate cancer was not related to exposure to contaminated water at Camp Lejeune.  He observed that the only studies showing a statistically significant association between exposure to such toxins and prostate cancer were in occupationally-exposed groups which involved much greater exposure than through contaminated water.  The examiner also observed that the Veteran's risk factors for the development of prostate cancer included his age at diagnosis (45), his smoking history (30-84 pack year history as well as exposure to second hand smoke from his wife), and being overweight (the examiner noted the Veteran had a body-mass index in the high 20s).  As to whether exposure to chemicals from working as a helicopter mechanic could have caused prostate cancer, the examiner noted that it was not clear what chemicals the Veteran had been exposed to but observed that hydraulic solvents and other petrochemicals have not been shown to increase the risk for prostate cancer.  Moreover, there was no indication that the Veteran had been exposed to any chemicals or heavy metals that are linked to prostate cancer, such as cadmium.

The Board finds that based on the above, additional clarification is required.  In this regard, although the October 2012 examiner indicated that obesity was a risk factor for the development of prostate cancer, he also indicated that the Veteran did not meet the criteria for that risk factor.  In contrast, the November 2015 examiner found that the Veteran met the criteria for the obesity risk factor based on his body-mass index in the high 20s.  It is not clear to the Board whether there is a specific body-mass threshold at which there is an increased risk of prostate cancer (e.g. at a BMI of greater than 40 as the October 2012 examiner appeared to suggest), and if so, what this threshold is; or whether the risk of prostate cancer rises in proportion to an increase in body-mass index.  It is also not clear whether in the context of prostate cancer risk factors, the term "obesity" shares the same definition as it is used in public health materials.  See "Overweight and Obesity, Center for Disease Control and Prevention, available at https://www.cdc.gov/obesity/adult/defining.html (defining the "overweight range" as a BMI between 25.0 and less than 30; and the "obese range" as a BMI of 30.0 or higher).  The Board additionally notes that the appellant has also claimed that although the Veteran had a BMI that was above the normal range, this was not due to obesity but rather to "his build."  See December 2016 report of general information (the appellant also claimed there that the Veteran did not have an alcohol problem but there is no indication that either examiner stated that he did and/or attributed his prostate cancer to alcohol use).

It is also not clear the extent to which smoking is a risk factor for prostate cancer.  Although this was considered to be a significant factor by the November 2015 examiner, the October 2012 examiner did not identify it as a risk factor.

An opinion which resolves these inconsistencies is therefore warranted.

As to potentially outstanding records, in a February 2006 correspondence, the appellant wrote, "Other data associated to be requested if necessary: Social Security Records Office of Determinations."  It is not clear whether the Veteran had applied for or been receiving benefit through the Social Security Administration.

In addition, the appellant indicated in August 2006 that the Veteran had received treatment at the VA Hospital in Tampa, Florida but did not specify the dates that he received such treatment.  While VA records beginning in August 2002 are of record, it is not clear whether there are any outstanding records dated prior to this time.

Finally, in a January 2018 informal hearing presentation, the representative cited to a study purporting to establish that the type of solvents used in helicopter repair are also the type that have been implicated in the development of prostate cancer.  The representative also cited to two articles claiming to have established that veterans who served at Subic Bay were exposed to Agent Orange.  As the contents of these materials are not of record, the Board would encourage the appellant and/or her representative to submit copies of these materials.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to include records any records from the VA Hospital in Tampa, Florida (James Haley) dated prior to August 2002.

2.  Contact the Social Security Administration and obtain all records associated with any claim for disability benefits.

3.  Contact the appellant and her representative and request that she provide copies of the article and studies noted in the January 2018 informal hearing presentation.

4.  Contact the appellant and request that she provide clarifying information as to the specific nature of the alleged contamination at El Toro, to include the dates and locations of any claimed exposure.  Then undertake all appropriate development to verify this contention.

5.  Undertake all appropriate development related to the verification of herbicides in areas outside the Republic of Vietnam, Thailand or the Korean Demilitarized Zone in accordance with M21-1, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 7.a.

6.  After completing the above development, forward the entire claims file to an appropriate VA examiner who did not provide the October 2012 or November 2015 opinion.  The claims file should be reviewed by the examiner.

The examiner should provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that prostate cancer was incurred in or otherwise related to the Veteran's military service.  In answering this question, the examiner must address:

(a) the extent to which obesity and/or elevated BMI is a risk factor for the development of prostate cancer (see the discussion above);

(b) the extent to which smoking is a risk factor for the development of prostate cancer (see the discussion above);

(c) any studies submitted by the appellant or her representative showing that solvents typically used in the maintenance of helicopters are associated with the development of prostate cancer.

A complete rationale should accompany any opinion provided.

7.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the appellant's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


